Citation Nr: 1423148	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-50 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to service connection for chest disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to June 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held in October 2012.  These matters were remanded in July 2013 for additional development.  

In September 2013, the RO granted service connection for temporomandibular joint (TMJ) syndrome and inguinal hernia.  Accordingly, these matters are no longer on appeal.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the additional evidence submitted by the Veteran in December 2013 regarding his claims for service connection for peripheral neuropathy of the right upper extremity and left upper extremity, chest disability, and low back disability, the Board notes that this evidence has not been considered by the AOJ.  In March 2014, a letter was sent to the Veteran advising him of his right to waive initial AOJ review of this information or have it sent back to the AOJ for initial review.  He did not respond.  Accordingly, the Board may not undertake appellate review at this time, and this case is remanded for AOJ review.  

Accordingly, the case is REMANDED for the following actions:

After undertaking any additional development which the RO may deem necessary, the RO should review the expanded record (to specifically include the Veteran's December 2013 statement and attached literature) and readjudicate the claims on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

